Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda et al. Pub. No. US 2013/0106891 A1 [Matsueda] in view of Aneja et al. Pub. No. US 2002/0051084 A1 [Aneja].
1.  Matsueda discloses a pixel rendering method [¶ 6], comprising: obtaining, according to the first image information and the m pieces of second image information, image rendering 
information of the first color pixel [¶ 43 by generating a color template]; and rendering the first color pixel by using the image rendering information of the first color pixel [id. where various groups are included in the rendering].  Matsueda is silent on receiving first image information corresponding to a first color pixel and m pieces of second image information corresponding to m transparent pixels adjacent to the first color pixel, and m being an integer greater than or equal to 1.  However Aneja teaches transparent pixels adjacent to color pixel [¶ 45].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda with Aneja as required by this claim, since such a modification optimizes the image quality. 
In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
8.  Matsueda discloses a rendering apparatus [¶ 6], comprising one or more processors [¶ 1 where the display must have a processor] configured to: obtain, according to the first image information and the m pieces of second image information, image rendering information of the first color pixel [¶ 43 by generating a color template]; and render the first color pixel by using the image rendering information of the first color pixel [id. where various groups are included in the rendering].  Matsueda is silent on to receive first image information corresponding to a first color pixel and m pieces of second image information corresponding to m transparent pixels adjacent to the first color pixel, m being an integer greater than or equal to 1.  However Aneja teaches transparent pixels adjacent to color pixel [¶ 45].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda with Aneja as required by this claim, since such a modification optimizes the image quality.

12.  Matsueda in view of Aneja is silent on wherein the rendering apparatus is configured to implement image rendering of a first display area; the first display area includes M first color pixels and S transparent pixels; M and S are both integers greater than or equal to 1, and S is greater than or equal to m; and the one or more processors are configured to: render a first color pixel by using the image rendering information of each first color pixel.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Matsueda in view of Aneja as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
16.  Matsueda in view of Aneja teaches display apparatus, comprising: a display panel [Matsueda ¶ 1] including a first color pixel and m transparent pixels adjacent to the first color pixel, and the rendering apparatus according to claim 8, the rendering apparatus being electrically connected to the display panel [where this must occur when modified since structurally identical].
17.  Matsueda in view of Aneja teaches a non-transitory computer-readable storage medium storing one or more computer program instructions [Aneja Fig. 1, 105 for instance] that, when executed by one or more processors [70], cause the one or more processors to perform one or more steps in the pixel rendering method according to claim 1 [necessary when modified]. 
18.  Matsueda in view of Aneja teaches a non-transitory computer-readable storage medium storing one or more computer program instructions [Aneja Fig. 1, 105 for instance] that, when executed by one or more processors [70], cause the one or more processors to perform one or more steps in the image rendering method according to claim 4 [necessary when modified].



Allowable Subject Matter
Claims 2, 3, 5-7, 9, 10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/              Primary Examiner, Art Unit 2694